We are asked to review and change our conclusion that the evidence in this case aside from that of the prosecutrix, tended to show that appellant had carnally known her. Just how far this court may go in its interpretation of the expression "tending to connect the defendant with the commission of the offense" as used in speaking of corroborating evidence in Article 801 of our Code of Criminal Procedure, has not been held and to our minds is not capable of exact definition. It is well settled that the corroboration may be by circumstances, and it seems to us that with varying cases evidence of greater or less cogency might be demanded as tending to show the connection of the accused with the crime. The real theory of the law is that the accomplice through connection with the crime becomes prima facie unworthy of credit and that the State should not be permitted to rest a conviction upon the testimony of one who is thus unworthy and that the rule will be laid down as in our statute that there must be corroboration of such accomplice in every case, which corroboration must go to the extent of tending to connect the accused with the commission of the offense. That there would be necessity for more cogent corroboration in the case of a hardened criminal who had been participating in crime and probably had brought about the crime under investigation and had then turned State's evidence, than would be required where the witness was a young woman of previous good character and reputation who had fallen in love with a man and as a result thereof been led astray from the paths of virtue, but who might in all other respects be apparently worthy, would seem easily possible.
Reverting to the facts of this case, we observe that the birth of a child to prosecutrix shows her intercourse with some man. If married it would be attributed to her husband. If unmarried but engaged to marry, as appears without dispute in this case, and in constant association about the time of conception with the man to whom she was engaged and who she expected to marry, these would be circumstances which would tend to support the proposition that her intended husband was the father of the child. Such proposition would be further strengthened by the circumstances that she was shown to be of good reputation for virtue and chastity and that no suggestion was made in the record or otherwise of any unchaste *Page 116 
conduct on her part with other men. In our opinion the circumstances meet the demand of the law.
The motion for rehearing will be overruled.
Overruled.